Citation Nr: 0433785	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  96-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD) prior to January 11, 
1996.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to January 11, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

The issues on appeal have been before the Board on four prior 
occasions.  In February 1999, a remand was ordered to 
accomplish further development.  In March 2000, the claims 
were denied by the Board.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In an August 2000 Order, the Court vacated the 
March 2000 Board decision and remanded the matter to the 
Board for development consistent with the Joint Motion for 
Remand.  The matter again came before the Board in April 
2001, at which time another remand was ordered.  In November 
2002, the claims were denied by the Board and, once again, 
the veteran appealed this decision to the Court.  In a May 
2004 Order, the Court vacated the November 2002 decision of 
the Board and remanded the matter for compliance with the 
instructions in the Joint Motion for Remand.  The Joint 
Motion instructs the Board to address significant evidence in 
favor of the veteran's claim, consisting of an August 1993 
medical report prepared for the Social Security 
Administration.  


FINDINGS OF FACT

1.  Prior to January 11, 1996, the veteran's PTSD was 
manifested by symptoms that more nearly approximate severe 
social and industrial impairment.

2.  In view of the award of a 100 percent schedular rating 
for PTSD, effective prior to January 11, 1996, there is no 
longer a controversy on the question of the veteran's 
entitlement to an earlier effective date for the award of a 
TDIU.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 100 percent evaluation 
for PTSD, prior to January 11, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.129, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

2.  The question of whether the veteran is entitled to an 
effective date earlier than January 11, 1996 for the award of 
a TDIU is now moot, warranting dismissal of the appeal as to 
that issue.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to an increased rating for 
PTSD and TDIU benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5126 (West 2002).  The law provides that VA has duties 
to notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefits sought on appeal, development as to these 
matters to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of the issues on appeal.

Background

The history of the subject disability shows that the veteran 
was originally granted service connection for PTSD and 
assigned a 50 percent rating by the RO in July 1993, 
effective May 4, 1990, based on evidence which included 
service and VA medical records.  VA treatment records were 
indicated to first note characteristic symptoms of PTSD on 
May 4, 1990, at which time the veteran complained of 
intrusive thoughts, depression, flashbacks, isolation and 
anger.

Records from a Vets Center, dated in June 1991, were noted to 
assess moderate to severe PTSD.

VA outpatient records from June to August 1991 reflect that 
in June 1991, the veteran complained of sleep problems, 
depression, intrusive thoughts, and nightmares about Vietnam.  
A VA medical statement from July 1991 reflects that this 
examiner believed that the veteran had moderate to severe 
PTSD.  In July 1991, the veteran also related frustration 
over the treatment of his skin cancer by the VA.  In August 
1991, the veteran reported a continuation of his symptoms of 
agitation, sleep disorder, anger, nightmares about Vietnam, 
etc.

VA outpatient records from October and November 1991 reflect 
that the veteran's problem was PTSD and that he reported 
bitterness and anger.  In November 1991, it was noted that 
the veteran was a caretaker of a ranch where he had a free 
house without an indoor toilet or hot water.  He had 
apparently been living this way for 15 years and his 
utilities were now being paid by his girlfriend.

VA psychiatric examination in March 1992 was noted to reveal 
then-current complaints of depression, anxiety, and mistrust 
of the government.  It was also noted that the veteran went 
to junior college and the University of [redacted] from 1969 to 
1975, and obtained a degree in forestry.  The veteran also 
reported that he had held a variety of positions until July 
1991, at which time he left a company because he felt 
underpaid.  The veteran further reported that he did not get 
along with supervisors and co-workers, and that he drank a 
six-pack each month.  He denied recent drug use and recounted 
his inservice stressors.  He was not receiving regular 
therapy or medication and mental status examination revealed 
that he was somewhat angry and presented a serious affect.  
Although insight was present, judgment was noted to be 
deficient, and the veteran described his mood as bitter, 
angry and depressed.  He related that he lived with a 
girlfriend and did house chores.  He further indicated that 
he would also look for work and that his social life was 
constricted with few friends.  He did not trust people, had a 
poor self-image, and experienced PTSD cardinal symptoms of 
flashbacks, social isolation, startle response, sleep 
disturbance, nightmares, survivor guilt, impaired 
concentration, and anger.  The diagnosis was PTSD productive 
of a moderate industrial impairment and a severe social 
impairment.

A private March 1992 State of Montana social and 
rehabilitation services report reflects that this examiner 
was unable to give a definitive statement about how disabling 
the veteran's PTSD was, but that it was the examiner's 
impression that this was not the veteran's major problem at 
this time.

An April 1992 mental status examination, conducted in 
connection with the veteran's claim for disability benefits 
with the State of Montana, revealed that he reported that his 
work experience was primarily in logging and related fields, 
and that he lived an isolated and somewhat primitive 
lifestyle on a ranch where he was the caretaker.  The veteran 
further reported numerous symptoms of PTSD, including sleep 
problems and frequent nightmares.  He further related being 
angry and erratic in interpersonal relationships.  He also 
described flashbacks and feelings of survivor guilt.  He had 
never been married and had held numerous positions due to his 
irritability and problems getting along with others.  The 
veteran sometimes had a girlfriend with him, at which time he 
would have some assistance with chores.  He described a very 
limited social life, mostly consisting of infrequent visits 
from other veterans who lived in the general area.  The 
appropriate diagnosis was noted to be PTSD with moderate 
difficulty maintaining social functioning when functioning at 
his best, and marked difficulty when functioning less 
optimally, which was noted to be a significant percentage of 
the time.  Deficiencies of concentration, persistence or pace 
would often occur and episodes of deterioration or 
decompensation in work or work-like settings would be 
repeated.

The April 1992 examiner went on to comment that the veteran 
could be expected to have severe difficulty sustaining 
employment in a setting where he had to interact consistently 
with the public, or with demands from a supervisor.

VA outpatient records from April to December 1992 reflect 
that in April 1992, the veteran was noted to be isolated and 
had trouble with people.  It was further noted that while the 
veteran had not worked since July 1991, he currently had a 
girlfriend and did caretaking for 190 acres.  In May 1992, it 
was noted that the veteran was buying a property in 
[redacted], Montana.  In July 1992, the veteran reported that his 
sleep was poor and that he was tense.  He also related that 
he now had a female roommate.  In October 1992, it was 
indicated that the veteran had not worked since September 
1992.  At this time, the veteran reported that he did not 
want to be around people.

At the time of a hospitalization for alcoholism in December 
1992, the veteran indicated that he was currently living in a 
common law relationship in a remote area of Montana.  The 
veteran further explained that he did not trust women and 
that he had an on and off relationship over the previous 15 
years with a female companion.  The veteran described himself 
as a loner.  His Minnesota Multiphasic Personality Inventory 
(MMPI) profile was noted to depict a man who was socially 
isolated, kept people at an emotional distance, and avoided 
close relationships.  A significant amount of anger was also 
indicated and the examiner stated that the veteran was likely 
to show irritability in treatment situations.  He further 
acknowledged problems with anger and intense anger towards 
the government.

VA outpatient records for the period of January to July 1993 
reflect that in January 1993, the veteran had just completed 
an alcohol program at Fort Harrison VA medical center and was 
now interested in getting into the Denver, Colorado, VA PTSD 
program.  He reported that he had sleep problems and was 
irritable.  Over the period of January to July 1993, the 
veteran was seen periodically for both alcohol abuse and 
PTSD.  In May 1993, it was indicated that the veteran had 
severe PTSD.  At the end of July 1993, it was noted that the 
veteran had had no alcohol since December 1992 and had been 
going to a PTSD group.  A history of drug abuse was noted in 
addition to convictions for selling amphetamines.  This was 
followed by a period of heavy drinking and problems with 
authority.  The veteran noted that he had been recently 
awarded Social Security Administration (SSA) benefits and a 
50 percent evaluation for PTSD by the VA.  The veteran 
reported that he received back pay in excess of $20,000, and 
wanted to buy real estate and live in a rural area.  It was 
further noted that the veteran believed he could not work and 
that he planned to appeal the award for PTSD.

As is noted above, a July 1993 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from May 4, 1990.

Psychiatric evaluation in connection with the veteran's SSA 
disability claim in August 1993 revealed that the veteran 
reported being disabled because of T-cell lymphoma, back 
problems, PTSD, bad knees, and substance abuse.  The veteran 
noted that he had been followed at the VA medical center and 
a Vet Center for chronic PTSD.  He denied social contacts and 
was able to live alone.  Collateral information supplied from 
the veteran's "sometimes girlfriend" in July 1993 was noted 
to reflect that the veteran was a loner and did not interact 
with others.  He had friends but did not visit them and, 
although this "sometimes girlfriend" indicated that she had 
known the veteran for about 15 years, she described him as 
always being alone.  A narrative diagnostic study from 
December 1992 was noted to indicate that the veteran did not 
trust women and had an on and off relationship with a woman 
for the previous 15 years.  Additional information from the 
veteran's mother, dated in August 1993, confirmed that the 
veteran had limited contact with others and did not want to 
talk to or to see anyone.

The August 1993 examiner summarized that the veteran lived an 
isolated lifestyle and that his social functioning appeared 
to be markedly limited.  He further commented that the 
veteran was isolated, secluded, and avoided contact with 
others.  The examiner further stated that, although the 
veteran appeared capable of maintaining some superficial, 
brief contact with others, overall, he was quite socially 
impaired.  The veteran's concentration, persistence, and pace 
were quite variable, and he was reported to be anxious, 
experience flashbacks, and presented with numerous symptoms 
of PTSD.  The examiner found that it was likely that the 
veteran's concentration would be compromised in a setting 
where he had to deal with people, traffic, etc.  With respect 
to the veteran's mental residual functional capacity, the 
examiner commented that while the veteran is able to perform 
simple tasks, he would have difficulty interacting with 
others in a fashion that would allow him to perform these 
tasks in a consistent manner.

A VA outpatient record from October 1993 reflects that the 
veteran was service connected for PTSD and that his memory 
and attention were adequate.  The veteran reported that he 
hoped to live in his own house on land in [redacted], 
Montana, and that he had been doing caretaker work for 
someone in return for rent.  The veteran further indicated 
that he was continuing in his Vietnam group and currently had 
a girlfriend.

VA outpatient records for the period of February to September 
1994 reflect periodic treatment for PTSD.  These records show 
that, in May 1994, the veteran reported receiving visits from 
his ex-girlfriend.  In September 1994, he related that he had 
been raising a garden and also working on a home.  He further 
indicated that he was in the process of buying 20 acres and 
lived in a basement.

VA PTSD examination in September 1994 revealed that the 
veteran's last employment was sawing logs for several months 
in [redacted], after which he quit following a fight.  The 
veteran indicated that PTSD had completely limited his social 
life.  He reported that his girlfriend had moved back in with 
him and he did not like this because he preferred to be 
alone.  He continued to complain of flashbacks once or twice 
a week.  Mental status examination revealed problems being 
around people.  The diagnosis included PTSD and the examiner 
indicated that psychological stressors were hard to assess.  
The veteran was found to live by himself by choice.  It was 
further noted that he continued to have problems sleeping and 
some intrusive thoughts and nightmares probably of at least 
the moderate level.  The examiner commented that the 
veteran's main disability seemed to be socializing, some of 
which seemed to be from choice.

VA outpatient records from October to December 1994 reflect 
that in October 1994, the veteran was seen for depression, 
but denied being depressed at the time of the consultation.  
The diagnosis was history of PTSD with no evidence of major 
depression.  In November 1994, the veteran again complained 
of problems with anger and irritability, especially when 
dealing with people or the government.  The assessment was 
history of PTSD with occasional irritability.  In December 
1994, the veteran reported trouble with people and that he 
just avoided them.

In a letter received by the RO in December 1994, the veteran 
indicated that he had been unable to obtain any employment in 
1993 and 1994, that he worked for [redacted] Logging from June to 
September 1992, and for [redacted] Logging in February and May 1991.  
In addition, the veteran reported that, in 1990, he worked 
for another logging company from April to September, [redacted] 
Products for one week in October, and [redacted] Excavating for one 
week in December.

VA outpatient records for the period of April to November 
1995 include an April 1995 assessment of severe PTSD.  In 
July 1995, the diagnosis included PTSD, mixed substance 
abuse, moderate.  The examiner noted that the veteran 
reported staying away from people.  It was further noted that 
the veteran was primarily concerned with compensation issues.  
During this particular consultation, the veteran apparently 
spent all of the time discussing the need for further 
disability and referred to a copy of VA regulations about 
disability opinions.

A VA outpatient record from January 11, 1996, reflects that 
the veteran's then-current symptoms of PTSD had made it 
impossible for him to maintain steady employment and that he 
had a long history of obtaining positions without maintaining 
them.  The examiner commented that the veteran appeared to be 
totally unemployable and the diagnosis was PTSD, moderate to 
severe and chronic, and that the veteran was totally 
unemployable due to stress levels.

In April 1996, the evaluation for PTSD was increased to 100 
percent, effective January 11, 1996.

An April 2003 Affidavit from the veteran reflects that, from 
1990 to 1996, he had limited income.  From 1990 to 1992, the 
veteran was employed as a contract logger and his income was 
$7, 917 in 1990, $2, 194 in 1991, and $5, 596 in 1992.  The 
veteran further reported that he worked approximately six to 
eight hours per week as a "Caretaker" at a ranch during 
this period.  He received no salary for this work, rather, he 
was provided lodging.  The veteran reported that he 
terminated his employment as a "Caretaker" in 1993, when he 
was awarded Social Security benefits.  He stated that he did 
not receive income from 1993 to 1996.  Attached to this 
Affidavit is a Social Security Statement which corroborates 
the veteran's recollections regarding his income.  

Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id. 
at 126.  

Prior to January 11, 1996, the veteran's service-connected 
PTSD has been evaluated as 50 percent disabling pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411, under the "old" 
rating criteria for neuropsychiatric disabilities (effective 
prior to November 7, 1996).  The "old" criteria direct that 
a 50 percent evaluation is warranted if there is considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  In this regard, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. 
§ 1110 in light of its legislative history, held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from a service-
connected disorder, here PTSD.  Id. at 1370.  The Federal 
Circuit further declared that such secondary disability 
itself might be indicative of the severity of a veteran's 
service-connected disability.  Id.

The veteran has argued that, prior to January 11, 1996, his 
service-connected PTSD was far more disabling than the 
initially granted 50 percent evaluation would indicate.  The 
Board tends to agree in this regard.  The evidentiary record 
clearly shows that he leads a socially isolated existence and 
has been essentially out of the labor market during the 
period of this appeal.  He has been recognized as unable to 
work by the Social Security Administration, and one of the 
disabilities accounting for his inability to work is 
psychiatric in nature.  The other disability accounting for 
the veteran's inability to work is substance addiction - 
alcohol.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001)

Statements by and on behalf the veteran as well as the 
medical evidence describe the disabling manifestations of 
PTSD in the veteran's daily life.  The record shows that the 
veteran continues in mental health therapy.  In August 1993, 
an examiner for the Social Security Administration opined 
that, while the veteran is able to perform simple tasks, he 
would have difficulty interacting with others in a fashion 
that would allow him to perform these tasks in a consistent 
manner.  

The evidentiary record is replete with references to 
depression, anger, social isolation, absence of a steady 
employment history, and PTSD-related symptomatology.  
Accordingly, the Board's evaluation of the evidentiary record 
permits the conclusion that PTSD is productive of total 
social and industrial impairment, thereby warranting 
entitlement to a 100 percent evaluation effective the date of 
the veteran's grant of entitlement to service connection for 
PTSD.  Accordingly, there is no basis for consideration of 
assignment of "staged" ratings.  See Fenderson, supra.

TDIU

The Board notes that the issues on appeal included 
entitlement to a TDIU due to service-connected disability 
prior to January 11, 1996.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's PTSD.  
The Board notes that VA General Counsel addressed the 
question of consideration of a claim for TDIU where a total 
schedular disability rating is in effect, in VAOPGCPREC 6-99 
(June 7, 1999).  The General Counsel found that individual 
unemployability ratings were established by regulation to 
assist veterans who did not otherwise qualify for 
compensation at the rate provided in 38 U.S.C.A. § 1114(j) 
for total disability.  According to 38 C.F.R. § 3.340(a)(2), 
total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of § 4.16 are 
present.  A claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect.  Id.

Moreover, the Court has held that a TDIU is a lesser benefit 
than a schedular 100 percent rating.  Colayong v. West, 12 
Vet. App. 524 (1999).  Accordingly, the Board concludes that 
the veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

A 100 percent rating is granted for PTSD, prior to January 
11, 1996, subject to the regulations governing payment of 
monetary awards.  

The appeal for a TDIU is dismissed.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



